Jenks, J. (dissenting):
I dissent. A physician called by the plaintiff, after testifying that the probable effect of such an accident was retroversion of the plaintiff’s womb, was asked : “ Q. What effect does it have on her capacity to bear children?” This was objected to, but under exception the witness was permitted to answer: “ She cannot bear children. She may conceive, but she will abort.” 1 think the allowance of this question was error. (Witrak v. Nassau Electric R. R. Co., 52 App. Div. 234, 236; Butler v. Manhattan R. Co., 143 N. Y. 417.)
As I read the prevailing opinion this error is held not reversible, because the testimony thus elicited could be used as a basis for damages for the pain and suffering. But in the first place there is no testimony in the case that conception and abortion would result in any greater pain and suffering than conception and delivery; and in the second place the testimony was not elicited as evidence of pain or suffering, nor did it crop out in answer to any inquiry upon that subject, but' it was given in direct response to a question which was limited to the plaintiff’s capacity to bear children. And even if it were proper to have elicited such testimony as relevant to pain and suffering, that does not cure the error which permitted a direct answer, strictly responsive to a question which was confined to an improper element of damages. The defendant was not bound to aslc the court to limit this testimony thus elicited to the question of pain and suffering, under penalty of losing the benefit of its exception.; but it was rather the duty of the plaintiff to thus limit such testimony. While it is true,- as written in the prevailing opinion, that the only point made on the printed brief as to the admission of this testimony is that it was “ incompetent, immaterial,, irrelevant,” examination of the record shows that the objection *145taken to the question was that it was “ incompetent, immaterial, irrelevant, as not pleaded, as speculative, and too indefinite.” Now in Witrak v. Nassau Electric R. R. Co. (supra, 236), Willard Bartlett, J., speaking for this court, said of such testimony : “ The injury is too remote and speculative.”
I think that the defendant did not lose the benefit of its exception because it did not request the court for instruction that such damages were not allowable. The charge dealt both with the case of the husband and of the wife. The court' specifically charged that the husband was not entitled to recover because of any incapacity of his wife to bear children; but when it came to charge the jury as to the damages recoverable by the wife, it made no mention of this element of damages at all, but, after discussion of the facts, it said that she was entitled to recover reasonable compensation for “ her pain and suffering, for the deprivation of her natural powers, for the loss of health which is due to this accident, if it is due to it.” Thus not only was the plaintiff j>ermitted to ask a question which directly and only introduced an improper element of damage into the case, but the instruction that this was an improper element of damage was confined to the case of the husband alone; no such limitation was made as to the case of the wife, and the court used an expression which was broad enough to include her incapacity to bear children.
Miller, J., concurred.
Judgment and order affirmed, with costs.